Citation Nr: 1200724	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-38 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for multilevel degenerative disc and uncovertebral disease with associated central and intervertebral foraminal stenosis at C4-C5 (previously claimed as neck strain), secondary to service-connected low back disability and service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office, which found that there was no new and material evidence submitted to reopen the claim for service connection for multilevel degenerative disc and uncovertebral disease with associated central and intervertebral foraminal stenosis at C4-C5 (previously claimed as neck strain), secondary to service-connected low back disability and service-connected left knee disability.  

In September 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  


FINDINGS OF FACT

1.  Service connection for neck strain secondary to service-connected left knee, was denied by rating decision in March 2003.  The Veteran did not perfect an appeal of the decision within one year of notice of the denial.  

2.  Evidence received since the March 2003 decision (which subsumed additional evidence considered by the July 2003 statement of the case) does not raise a reasonable possibility of substantiating the claim of service connection for multilevel degenerative disc and uncovertebral disease with associated central and intervertebral foraminal stenosis at C4-C5 (previously claimed as neck strain), secondary to service-connected low back disability and service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The March 2003 RO decision which denied service connection for neck strain secondary to service-connected left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).  

2.  Evidence submitted subsequent to the March 2003 denial of service connection for neck strain secondary to service-connected left knee disability is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in May 2010 was compliant with Kent.  The letter indicated the general criteria for reopening a previously denied claim, and information concerning why the claim was previously denied.  He was told that the claim for neck strain was denied because there was no evidence showing his neck strain was due to or aggravated by his service-connected left knee disability.  The VA examiner did not believe that the Veteran's left knee disability was "causing problems" with his neck.  It was noted that the evidence did not show that strains of the neck were related to the left knee disorder.  The Board further notes that the Veteran also now asserts that his neck disability is secondary to his service connected low back disability which as explained in detail below does not constitute a new claim obviating the need for the submission of new and material evidence.  The Board observes that the notice letter advised the Veteran of what the evidence must show for secondary service connection.  

With respect to the Dingess requirements, in May 2010, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Service treatment records have been obtained.  Identified VA and private treatment records have also been added to the claims file.  Neither the Veteran nor his representative has identified outstanding evidence that has not been obtained.

The Veteran underwent a VA examination in July 2010 at the RO's discretion.  See 38 U.S.C.A. § 5103A(g) (West 2002 & Supp. 2010).  Indeed, VA is not required to conduct an examination with respect to a claim of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)  

The Veteran was offered a Board hearing and testified at a videoconference Board hearing in September 2011.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Wakeford v. Brown, 8 Vet. App. 237 (1995).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material evidence must be presented or secured since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New " is evidence not previously submitted and "material" relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  In this regard, the Board notes that, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet.App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Veteran's initial claim for service connection for neck strain secondary to service-connected left knee disability was in January 2003.  The claim was denied in a March 2003 rating decision.  In July 2003, a statement of the case which continued the denial (primarily based on findings from 2003 VA examination reports) was issued in response to a notice of disagreement.  The RO determined that service connection was not warranted because it was not shown that the Veteran's neck strain was related at all to the Veteran's service-connected left knee disability.  He was properly notified of the denial but he did not perfect an appeal to the Board.  The decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 715; 38 C.F.R. § 3.104, 20.302, 201103 (2011).  

In May 2010, the Veteran sought to reopen the claim of entitlement to service connection for multilevel degenerative disc and uncovertebral disease with associated central and intervertebral foraminal stenosis at C4-C5 (previously claimed as neck strain), secondary to service-connected low back disability and service-connected left knee disability.  It is important to note that the Veteran not only attempts to reopen the claim for service connection for his neck disorder due to his service-connected left knee disability, he now also claims that it is secondary or due to his service-connected low back disability.  In this regard, it is noted that in Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held that when a Veteran attempts to reopen a claim by bringing a new etiological theory for the causation of his disease than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim.

It bears noting that some VA treatment records appear to have been associated with the claims file within the year following the March 2003 decision.  The Board recognizes that the Court has held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010).  Thus, the March 2003 decision is final unless the evidence submitted within a year of that date is new and material to the claim.  Accordingly, the Board has reviewed this evidence, but concludes that none of it is both new and material to the claim.  Specifically, many of the VA outpatient treatment records were unrelated to the Veteran's cervical spine disorder or continued to note a previously established fact-that is, the Veteran has a current neck disability.  Accordingly, this evidence is not new and material.

Other evidence received since the denial in March 2003 (which subsumed evidence considered in the July 2003 statement of the case) included medical records in June 2007 from Nebraska Methodist Hospital; MRIs in February 2007 and March 2007 from the Nebraska Health Imaging Center; March 2007 medical records from the Nebraska Spine Center; a February 2009 VA orthopedic examination; a June 2010 VA orthopedic examination; a July 2010 VA orthopedic examination; VA outpatient treatment records dated through to September 2010; March 2010 Midwest Neurosurgery and Spine Specialist report; January 2011 Midwest Surgical Hospital records; and a September 2011 videoconference hearing with testimony from the Veteran on behalf of his claim.  

The June 2007 Nebraska Hospital records are not new and material.  These medical records relate to arthroscopy surgery of the left knee and make no comment at all regarding the Veteran's cervical spine disorder.  This evidence does not raise a reasonable possibility of substantiating the Veteran's claim, therefore, it is not new and material.  

MRIs in February and March 2007 and other records from the Nebraska Health Imaging Center are also not new and material evidence.  The March 2007 is an MRI of the Veteran's thoracic spine and the February 2007 MRI is of the Veteran's lumbar spine.  Neither of these MRIs relate to the Veteran's cervical spine and therefore do not raise a reasonable possibility of substantiating the claim.  Moreover, in connection with the Veteran's complaints of leg numbness and headaches, MRIs in April 2010 continued to show disc disease of the lumbar spine and cervical spine but no causal relationship was indicated.  

Medical records dated in March 2007 from the Nebraska Spine Center are also not new and material evidence.  These records, which primarily relate to the Veteran's lumbar spine complaints, do not mention any findings related to his cervical spine disorder other than a complaint of neck pain.  These records do not relate to an unestablished fact about his cervical spine and therefore, do not raise a reasonable possibility of substantiating the claim.   

The Veteran underwent a VA orthopedic examination in February 2009 and in June 2010.  These examinations were performed with regard to the Veteran's service-connected lumbar spine and his service-connected left knee, and other orthopedic conditions.  There was no mention of the Veteran's claimed cervical spine disorder during this examination.  Therefore, this examination did not relate to an unestablished fact, and is not new and material.  

The Veteran also underwent a July 2010 VA examination.  This examination, performed in connection with this claim, provided a medical opinion regarding whether the Veteran's neck disorder was related to the Veteran's service-connected lumbar disability.  The examiner stated that he could not find any valid medical reasoning that would support the Veteran's neck pain specifically secondary to his back.  The examiner stated that he could find no medical literature nor any specific medical reasoning that would show the Veteran's lower back disease caused his current neck complaints.  He stated he could find no aggravation issues.  This evidence, clearly does not relate to an unestablished fact, necessary to substantiate the claim.  Finding no evidence to relate the Veteran's low back and neck conditions, this evidence is not new and material to reopen the claim for service connection.  

VA outpatient treatment records dated through to September 2010 were obtained and associated with the claims folder.  These records are cumulative or relate specifically to treatment in the pain clinic for other disorders, and so are not new and material.  

A March 2010 Midwest Neurosurgery and Spine Specialist report, was submitted on behalf of the Veteran's claim.  This report indicated a history of cervical and lumbar fractures at the age of 17 (nearly six years before service).  He reported history that he was treated with external bracing and no surgery at the time.  He did not report that there was any cord injury.  This evidence is new, in that it has not been before VA before.  However, it is not material to the theory of causation that cervical spondylosis and stenosis were caused by the low back disorder and the left knee disorder.

The Veteran also submitted medical records dated in January 2011 from Midwest Surgical Hospital.  These records were specifically related to a L5-S1 fusion of the Veteran's lumbar spine.  These records did not show any relationship between the Veteran's lumbar spine and his cervical spine.  An attached April 2010 MRI of the lumbar and cervical spines did show, in pertinent part, that the Veteran had cervical spine spondylosis and stenosis.  He had complaints of intermittent weakness and times when he could not remember anything.  The physician stated that this raised the possibility of partial, complex seizure and he referred the Veteran to neurology to further evaluate these symptoms.  However, these findings, relating to lumbar fusion and possible complex seizure, do not relate to the possibility of substantiating a claim of cervical spine disorder secondary to his service-connected lumbar spine disability.  Therefore, this evidence is not new and material.  

In May 2011, the Veteran submitted an internet article (which the RO determined did not necessitate the issuance of another supplemental statement of the case (pursuant to 38 C.F.R. § 19.31 (2011)).  The brief article referred to risk factors for neck pain to include cervical spine stenosis and a severely curved spine but did not generally link back and knee disorders to neck disorders much less specifically link the Veteran's neck disability to his back and knee disorders.  Thus, the evidence is not new and material.   

Finally, the Veteran testified in September 2011 at a Board videoconference hearing in support of his claim.  He testified that he had a spine misalignment that eventually caused his cervical stenosis, and his left leg being shorter than his right leg caused his scoliosis.  He also testified that his left leg affected his back and his back affect his neck.  Further, he testified that no doctor had actually told him that his service-connected disability (lumbar or left knee) were so interconnected that they caused his neck disorder.  The Board has considered his testimony provided in connection with this claim.  These lay statements are essentially duplicative of his contentions all along; and, therefore they are not new.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  As such, the testimony of the Veteran is not new and material.  

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the March 2003 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim.  The new evidence of record does not show that a neck disorder is caused by or aggravated by his service-connected left knee or service-connected lumbar spine disabilities.  

Finally, as discussed above, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Newly submitted evidence of record, while showing treatment for a cervical spine disorder, still failed to show any causal relationship between the neck disorder and his service-connected left knee and lumbar spine disabilities.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim. 

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not be reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger the duty to assist under VCAA.  Moreover, the Veteran was provided with an examination in July 2010, and evidence received from that examination specifically noted that the Veteran's neck disorder was not due to or aggravated by the Veteran's service-connected lumbar spine disorder.  No other evidence presented by the Veteran has been sufficient to trigger the duty to assist as to either the Veteran's left knee or lumbar spine assertions.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of service connection for multilevel degenerative disc and uncovertebral disease with associated central and intervertebral foraminal stenosis at C4-C5 (previously claimed as neck strain), secondary to service-connected low back disability and service-connected left knee has not been received.  As such, the requirements for reopening the claim are not met.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

New and material evidence has not been received to reopen the claim for service connection for multilevel degenerative disc and uncovertebral disease with associated central and intervertebral foraminal stenosis at C4-C5 (previously claimed as neck strain), secondary to service-connected low back disability and service-connected left knee disability.  Therefore, the appeal is denied.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


